Honorable H. D. Crawford
County Attorney
Burnet County
Burnet, Texas
Dear Sir:
                     Opinion NO. o-1966
                     Re: Whether or not the County Tax
                         Assessor-Collectorcan now
                         change the precinct number
                         appearing on poll tax receipt3
                         in order .thatthe receipts may
                         reflect the correct precinct
                         number as existing at the time,
                         of the Issuance of said re-
                         ceipts and related questions.
          Weereceived your letter3 dated February 12 and 14,
1940, requestingour qplnion on certain questions based upon
certain facts whFch are contained in a letter written by the
Tax Ass.essor-Collectorand addressed to you. We quote the
facts from said letter as follows:
    .'   "It has developed that in one part of the
    county, and the same situatFon may exist in other
    parts .ofthe county, that there have been a number
    of resident property taxpaying voters who have been
    customarilyvoting In one voting precinct and pay-
    ing their poll tax in such precinct, when Ln truth
    and in fact they resided within the boundaries of
    another voting precinct. This was a result of
    misunderstandingson the part of the individuals
    as to the exaat voting precinot in which they re-
    sided, and they were-sunderthe Impressionand
    believ that they were paying their poll tax and
    voting In the correct precinct. However, a deline-
    ation of the lines of the various precincts shows
    that In these particular case3 the parties are Fn-
    eluded or their place of residence Included, within
    the boundaries of the other voting precincts."
            The questions are as follows:
Honorable H. D. Crawford, Page 2   (o-1966)


          1. What is the proper method of correcting
     the matter so that these voters can vote in the
     precinct of their residence?
          2. What Is the proper method of showing the
     same on the poll tax records.of this county?
          3. "Under the circumstancesabove detailed,
     may I, as.Assessor-Collectorof Burnet C,ountg,
     Texas, take up the poll tax receipt Issued to
     these parties for the year of 1939 and in lieu
     of the previouslyissued receipt issue a new
     receipt in the proper voting precinct and show
     such payment In the proper precinct on the list
     of qualified voters of the county.
          4~. "Under the circumstances13 It necessary
     that any action be taken oroan these particular
     voters having paid their 1939~poll tax, even
     though paid Inthe. wrong precinct through mutual
     mistake vote in.the'oorrectpreolnot upon dia-
     playing their poll tax receipt.
         5. "In one instance a young man who had not
    voted prior to this year sent in a sIgned-order
    .authcrlsingthe payment of his poll tax .byanother
    and designated In such order that he voted in one   '.:
    precinct when in truth and In fact, he,should .have
    voted in an adjoining preolnot. May 1'ta~k.eup
    this receipt and issue's new one or is Ft necessary
    -todo so?”
           Article 2936, Revised Clvll Statutes; reads as
follows:                                .,

          "All voters shall'votein the election pre-
     cinct.l.nwhloh.theyreside.",
          It follows from the above &atute.that a qualified
voter can only vote :inthe preoinot where he.or she resides.
Slnoe we find nothing in the statutea~or Ln.the Constdtutlon
rendering a poll tax reoe~iptvoid ordisqualifying a person
from voting because,an incorrect,precinotnumber Was placed
on.his or her receipt, the person, having,otherwisequalified,
Is entitled to vote inthe precinctof his or her residence.
          We are of theop~nion~that the County Tax Assessor-
Collector should correcCthe reoelpts in question when the
matter Is called to hisattention. This correction can-be
ma4 on the oriiilnel    poll tax reeeipt by drawing 8 line
through the i5cormot     nuder a5a i5esrting  the oormat
nwber     thereon.

          set am alao or the oplnlon thet th4 duplioet4
copy 0r rrald poll tex noaipt, whioh is kept in the Orrio
or the Tex Assessor-Collsetor, should be 00rm0t4a    iA ths
ama4 pB554r.   in this *rap, the poll tar raoelpt w1l.lm-
ri40t th4 tru4 reot8 es th4y 4xist4u et the tla4 or th4
pyltsnt 0r 13eia p0u tax.

             i;e aall your ettentlon  to Art1014 ?i975, vornon's
Annotated Civil statutea,      whlah Made, In pert, ae fOll0wst

               *mror4 the rlrat day 0r April etery y4ar', the
         County Tax Goll4otor ahall ffslirsr t4 the Board
        that 1% charged with th4 duty 0r furnlshlng 4140.
        tlon 8upp1143 ssp4nt4 oertiriea lists 0r olti54nr
        ln 4eoh precluot ohs have pal6 their poll tex 0r
        reoelv4d their O4rtIifoat4s or 424iiiptlim,th4
        nun348 being arranged la rlphebrtloal otider snd to
        4eOh nem4 Zts appropriate n4mb4r a8 ahown by th4
        dUDmat      rbt4in4d in hl4 off104 with 4 tl4sorlr8-
        ti& of tha vot4r ei to hi8 &'1913id4nO4, hiii VO&&
        precinot. . . .a (una4rsoorlag oura.)

           Th4 above ArtlO    provlff48 tbot the osrtffl4d lists
of pall tax payera sh431 aontela 0 d4earlptlon of th4 rot-
lag preolnot or the qptim4d     vot4r. It 6-e     ohtar rr0R
the lan&a(fs In the above Artlule that th4 L~glslatum @on-
templahd that the 04rtirt6d list4 &0ud       oontela the pm-
oinot number in whlah e per&ma mey lewSully vot4 sad not th4
nuaber'~r th4 prsclnot  eppoarm    o& a pol.1 tear reo4lpt whsre-
in tb4 water oannot lawfolly v0k.     This will tsntl to   r6v4nt
tn4 votsrrr in quest&m ml0 voting in a pr4Oinot in WdOh
they ar4 not lawfully entitled t0 vote.

           In antm4r to the rourth qu44tioan,   w4 ur4 or th4
oplrilon that a person having a go11 tax r444lpt aontelting
en lnoorrect gz~innat aurnb4r thereon is, nsvarth414es, a-
titlbd to vote I.5t&e preolnot or his reold4m4 and tb4
vote of Saiir per3on would be a lewful vot4. 3Mw4ve~, should
hlo mas not be on the osrtltied Ll4t corstafniag t&4 JUISM
or th4 voter3 dlllrth4 preoinot or hl4 rasidenaa, It rpap 'be
that the election judg61w0u.u r4q05ro pr00r     es to hia right
to tot4 fn that patiloular precinat.      ft wouUl 444~~ thet
Honorable H. D. Crawford, Page 4   (o-1966)



the Tax Assessor-Collectorwould be the only person who could
actually correct this matter.
          Because of the InformatIoncontainedabove, we do
not deem It necessary to answer questions numbered 3 and 5.
                                   Yours very truly,
                             A!PTORN-EYGENERALOFTFXAS


                             By    /a/ Glenn R. Lewis
                                       Glenn R..Lewla
                                           Assistant


                             By    /s/ Lee Shoptkxw.
                                       Lee Shoptaw
Is:m3 rmjs
APPROVEDMAR 21, 190
/s/ Garald C. Mann
ATTURNEYGENEBALOFTEXA~

APFROVJD OPINION COME$WfEE
BY=    CHAIRMAN